Citation Nr: 0712126	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-42 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for syncope.

REPRESENTATION

Veteran represented by:  West Virginia Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel








INTRODUCTION

The veteran had active service from August 1982 to February 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Board previously remanded this matter in May 2006.


FINDING OF FACT

There is no competent evidence of a medical nexus between the 
veteran's syncope and his active duty service.  


CONCLUSION OF LAW

Syncope was not incurred in or aggravated by active duty 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5107A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.
The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A. Duty to Notify

In an August 2003 letter, the RO informed the veteran of the 
information and evidence necessary to substantiate a claim 
for service connection.  This letter explained what type of 
evidence is required to substantiate a claim for service 
connection and explained VA's duty to assist with the 
development of the veteran's claim.  The veteran was advised 
what evidence VA would be responsible for obtaining and what 
evidence VA would assist him in obtaining.  The veteran was 
also advised to submit any relevant medical evidence in his 
possession.  This letter complied with the timing 
requirements set forth in Pelegrini, as it was provided prior 
to the rating decision on appeal.

Following the Board's remand of this case in a May 2006 
letter to the veteran notified him of the evidence required 
to substantiate the claim and again advised him of what 
evidence VA was responsible for securing and what evidence VA 
would assist him in obtaining.  

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The relevant 
medical records, including service medical records, post-
service medical records have been obtained and associated 
with the claims file.  The veteran has not identified any 
outstanding evidence.  The veteran has been afforded VA 
examinations, from which medical opinions have been obtained.  
Accordingly, the Board concludes that the duty to assist has 
been     satisfied.

II.  Analysis of Claim

The veteran asserts that his current syncope symptoms are 
related to fainting and dizziness that he experienced during 
his active duty service.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service. 38 U.S.C.A. §§ 1131. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, 
including cardiovascular disease, if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
such disease became manifest to a degree of 10 percent within 
one year from the date of discharge, and there is no evidence 
of record establishing otherwise.  38 U.S.C.A. §§ 1101, 
1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2006).  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  See 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran had active duty service from August 1982 to 
February 1987.  A report of the August 1981 enlistment 
examination is negative for any findings of syncope.

An entry in the service medical records dated in May 1983 
indicates that the veteran was seen for complaints of 
abdominal pain,  passing out and extreme dizziness.  
Assessment was probable abdominal muscle strain.  The 
condition was noted as resolved, and the veteran was returned 
to duty.   

A November 1984 entry in the service medical shows that the 
veteran reported headaches, loss of vision and chills of two 
days in duration.  He reported that he had previously 
experienced loss of vision 18 months prior.   Upon 
examination, the veteran was noted to have strong grip and 
normal knee reflexes.  Visual acuity was normal.  The veteran 
was diagnosed with a probable upper respiratory infection. 

A September 1986 entry in the service medical records 
indicates that the veteran presented with complaints of 
stomach pains, diarrhea and dizziness.  He was diagnosed with 
a virus.   The veteran did not undergo a separation 
examination.

Post-service treatment for syncope is first shown in medical 
records dated in 2003.  Records from Logan Hospital, dated in 
January 2003, reflect that the veteran was admitted with 
complaints of nausea, fuzzy vision, light-headedness and 
passing out. The veteran reported that he had been 
experiencing these symptoms for approximately one year and 
had experienced five such episodes in the preceding year.  He 
was diagnosed with presyncope.  In addition, numerous other 
private medical records dated in 2003 reflect a diagnosis of 
syncope.  None of these records provide any medical opinions 
relating the veteran's syncope to service.

The veteran has undergone VA cardiovascular, neurological and 
psychological examinations.  The veteran underwent 
neurological and cardiovascular examinations in September 
2006.  The veteran reported that he first had dizzy spells in 
1986.  He reported that he had more frequent dizzy spells in 
2003.  According to the examination report,  the veteran 
stated that his fainting spells would last for a minute or 
two and were accompanied by a headache or sharp pain in his 
back.  He reported that he had fainting spells more 
frequently when aggravated or stressed. 

The examiner reviewed the claims file.  The examiner noted 
that the veteran presented with complaints of headaches and 
loss of vision in November 1984 and was diagnosed with an 
upper respiratory infection.  The examiner opined that this 
illness was acute and transitory.   The examiner also 
discussed the complaint of dizziness, stomach pain and 
diarrhea that was documented in September 1986. 

The examiner noted a current diagnosis of neurocardiogenic 
syncope.  The examiner noted syncope was not demonstrated on 
cardiovascular or neurological examination.   The examiner 
concluded that the veteran's neurocardiogenic syncope is not 
related to the complaints of dizziness, fainting and blurred 
vision noted in service.  The examiner opined that the 
symptoms noted the veteran's symptoms during service and 
stated that these were attributable to illnesses that were 
acute and transitory.  The examiner further stated that the 
veteran's reported dizziness was due to the fact that he was 
hypovolemic due to diarrhea and had dizziness caused by 
vasodilation from a warm shower. 

A report of a VA psychological examination, dated in 
September 2006, is also of record.  During that examination, 
the veteran reported a history of syncope spells during 
service and after service beginning in 2003.  The examiner 
noted a history of intermittent explosive disorder and mood 
disorder.  The examiner explained that, as a psychologist, he 
could not comment on the medical etiology of the veteran's 
syncope.  However, the examiner stated that the veteran's 
presentation is not consistent with typical presentations of 
conversion disorder and that there is no evidence to suggest 
that psychological episodes are prominently involved in the 
veteran's syncopal episodes.   

As noted above, a grant of service connection requires 
evidence of (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson, supra.  
In this case, the Board concludes that these requirements 
have not been met.  While there is evidence of a current 
diagnosis and in-service complaints of fainting and 
dizziness, there is no medical evidence relating the current 
syncope to the in-service complaints.  VA examiners have 
found no nexus to service.  Post-service private medical 
records demonstrate post-service treatment of syncope since 
2003 but do not provide any medical opinions relating this 
condition to service.

The Board has also considered the veteran's statements in 
which he asserts that his current symptoms are related to 
fainting spells he had during service.  While the Board does 
not doubt the sincerity of the veteran's belief that his 
disability is related to service, it does not appear that the 
veteran is medically trained to offer any opinion as to 
causation.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 494-
495 (1992) (laypersons may be competent to provide an 
eyewitness account of a veteran's visible symptoms, but they 
are not capable of offering opinions as to medical matters).  
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board concludes that there is a preponderance of the 
evidence against the veteran's claim for service connection 
for syncope.  The Board has considered the "benefit-of-the-
doubt" doctrine in reaching this decision.  However, as 
there is a preponderance of the evidence against the claim, 
the veteran may not be afforded the benefit of the doubt.

ORDER

Service connection for syncope is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


